         Case 2:19-cv-01904-JCM-VCF Document 16 Filed 11/13/19 Page 1 of 2



 1   KATHLEEN J. ENGLAND, NV Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2 610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:    kenglandr@gil bertenglandlaw.com
 4
     JASON R. MAIER, NV Bar No. 8557
 5   JOSEPH A. GUTIERREZ' NV Bar No. 9046
 6   DANIELLE J. BARRAZA, NV Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 7   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 8   E-mail:jrm@mgalaw.com; jag@mgalaw.com: djb@mgalaw.com
     Attorneys for Plaintiffs Judy Doe No. 1, Judy Doe No. 2,
 9   Judy Doe No. 3, Judy Doe No. 4, Judy Doe No. 5,
     Judy Doe,No. 6, Judy Doe No. 7, Judy Doe No. 8
10   and Judy Doe No. 9
11

                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF NEVADA

     JUDY DOE NO. 1; JUDY DOE NO. 2; JUDY              Case No. 2:19-cv-01904-JCM-VCF
     DOE NO. 3; JUDY DOE NO. 4; JUDY DOE
     NO. 5; JUDY DOE NO. 6; JUDY DOE NO. 7;
                                                       STIPULATION AND ORDER TO
     JUDY DOE NO. 8; and JUDY DOE NO. 9,               EXTEND TIME FOR PLAINTIFFS TO
                                 Plaintiffs,           RESPOND TO DEFENDANTS'
17   vs.                                               MOTIONS TO DISMISS, MOTIONS
                                                       FOR A MORE DEFINITE STATEMENT
18   WYNN RESORTS, LIMITED, WYNN LAS                   AND RELATED JOINDERS [ECF NOs. 8
19   VEGAS, LLC, DOES I through X; and ROE             through 12]
     CORPORATIONS I through X, inclusive,
                            Defendants.                (First Request)
20
21
        IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs JUDY DOE NO.
22
     1; JUDY DOE NO. 2; JUDY DOE NO. 3; JUDY DOE NO. 4; JUDY DOE NO. 5; JUDY DOE
23
     NO. 6; JUDY DOE NO. 7; JUDY DOE NO. 8; and JUDY DOE NO. 9, on the one hand, and
24
     Defendants WYNN RESORTS, LIMITED; and WYNN LAS VEGAS, LLC, on the other,
25
     pursuant to LR 7-1, to request Court approval of an extension of the deadline for Plaintiffs to
26
     respond to certain motions filed by Defendants on November 5, 2019, specifically:
27
28                                            Page 1 of2
           Case 2:19-cv-01904-JCM-VCF Document 16 Filed 11/13/19 Page 2 of 2



         • Defendant Wynn Las Vegas, LLC's: (1) Motion to Dismiss Plaintiffs' First Amended

 2         Complaint; or (2) in the Alternative, Motion for a More Definite Statement, [ECF Nos. 8, 9];

 3         and

 4   •     Defendant Wynn Resorts, Limited's: (1) Motion to Dismiss Plaintiffs' First Amended

 5         Complaint; or (2) in the Alternative, Joinder to Defendant Wynn Las Vegas, LLC's Motion to

 6         Dismiss Plaintiffs' First Amended Complaint; or (3) in the Alternative, Joinder to Defendant

 7         Wynn Las Vegas, LLC's Motion for a More Definite Statement, [ECF Nos 10,11, 12].

 8         The parties are stipulating that the due date for Plaintiffs' oppositional responses may be

 9   extended by fifteen (15) days, from November 19, 2019 to December 4, 2019 and that

10   correspondingly, the deadline for Defendants' reply would be then be extended from November
11   26, 2019 to December 19, 2019.

     Dated: November 13, 2019                             Dated: November 13, 2019

     GILBERT & ENGLAND LAW FIRM                          JACKSON LEWIS
     Isl Kathleen J. England                             Isl Joshua A. Sliker
     KATHLEEN J. ENGLAND, NV Bar No. 206                 DEVERIE J. CHRISTENSEN, NV Bar No. 6596
     610 South Ninth Street                              JOSHUA A. SLIKER, NV Bar No. 12493
     Las Vegas, Nevada 89101                             DANIEL I. AQUINO, NV Bar No. 12682
     JASON R. MAIER, NV Bar No. 8557                     300 S. Fourth Street, Ste. 900
     JOSEPH A. GUTIERREZ, NV Bar No. 9046                Las Vegas, NV 89101
     DANIELLE J. BARRAZA, NV Bar No. 13822               Attorneys for Defendants,
18
     MAIER GUTIERREZ & ASSOCIATES                        Wynn Resorts, Ltd.; and Wynn Las Vegas,
     8816 Spanish Ridge Avenue                           LLC
     Las Vegas, Nevada 89148
19

20
     Attorneys for Plaintiffs Judy Doe No. 1, Judy
     Doe No. 2, Judy Doe No. 3, Judy Doe No. 4,
21
     Judy Doe No. 5, Judy Doe No. 6, Judy Doe No.
     7, Judy Doe No. 8and Judy Doe No. 9
22

23
                                                        IT IS SO ORDERED.
24

25
                                                        United States District Judge
26                                                                November 15, 2019
27

28                                              Page 2 of2
